Bird, J.
(dissenting). I am of the opinion that this injunction bill should be dismissed, and that the claims of Catherine Roth and Mary Cummiskey should be tried on their merits in a court of law in conformity with the statutory procedure. The showing made at the hearing to enjoin their prosecution in the usual manner is. very convincing that neither claim has any merit. The Roth claim is admittedly outlawed, and was at the time it was presented to the commissioners, and should have been rejected by them, as the statute in express terms forbids the allowance of such claims against the estates of deceased persons. 3 Comp. Laws, § 9375. It appears by the *496testimony of two witnesses who were in a position to know the facts that the Cummiskey claim had been paid in the lifetime of the deceased, and that instead of the estate being indebted to her, she was indebted to the estate. This testimony raised a strong suspicion against the honesty of, the claim, and fully justified the chancellor in refusing to enjoin its prosecution. The answer of complainants to this is that all the parties in interest agreed upon a “compromise” of the claims against the estate, and therefore no one of them is in a position to prosecute an appeal from the decision of the commissioners in the circuit court. Willie Robison, whose assignee effected the appeal, signed no compromise agreement, nor did he authorize any one to sign it in his behalf. Neither the fact that the Roth claim was outlawed, nor the fact that the Cummiskey claim had been paid, was known to him when it is claimed he ratified the compromise agreement. If he were ignorant of these facts, he would not be bound by the compromise agreement. Hurley v. Watson, 68 Mich. 531 (36 N. W. 726); Maxson v. Railroad Co., 117 Mich. 218 (75 N. W. 459); Deffenbaugh v. Manufacturing Co., 120 Mich. 242 (79 N. W. 197); Leonardson v. School District, 125 Mich. 209 (84 N. W. 63); Upton v. Dennis, 133 Mich. 238 (94 N. W. 728); Cowan v. Manufacturing Co., 141 Mich. 87 (104 N. W. 377).
An effort is made to discredit the testimony of the Ruberts on account of Mrs. Rubert’s interest in the estate and for various other reasons. It is true they have a selfish interest to serve in defeating the claims, but it must be remembered that by reason of their nearness to Mary Cummiskey they were in a position to know the facts about which they testified. If, as is contended by counsel, this testimony is unworthy of belief, a jury in the circuit court will doubtless discover it, and give it such credence as it deserves. If the claims are honest ones, they should become a *497charge against the estate on their merits, and not by estoppel.
To further discredit these witnesses counsel attacks the assignment of the claim of Willie Robison to Mrs. Rubert, and calls it unconscionable. The record shows that Willie Robison made an assignment of his interest in the estate to Mrs. Rubert, but it does not show that he has ever expressed any regret that he did so. He makes no complaint that he has been overreached, and asks no relief from this court on account of it, and there would seem to be no good reason why we should concern ourselves with a possible difficulty between these parties in the future.
The order of the chancellor dismissing the injunction as to the Cummiskey claim should be affirmed, and a like order should be entered in the Roth claim.
The defendant should recover her costs in this court.